PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
James BERG et al.
Application No. 16/724,903
Filed: December 23, 2019
Attorney Docket No. 12605.0049-06000
:
:     
:     DECISION ON PETITION
:
:





This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 11, 2021, to revive the above-identified application and the request for refund pursuant to 37 CFR 1.26, filed July 02, 2021.

The petition under 37 CFR 1.137(a) is DISMISSED AS MOOT.

The Office records for the above-identified application indicates that an e-petition for revival under 37 CFR 1.137(a) was filed electronically and auto-granted on July 01, 2021.  Therefore, the petition under 37 CFR 1.137(a), submitted by EFS on June 11, 2021, is dismissed as moot.

The request for refund pursuant to 37 CFR 1.26 is GRANTED.

The petition fee ($2,100.00) paid on June 11, 2021, will be refunded to applicant’s credit card account.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions